Citation Nr: 1541269	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability claimed as posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in January 2012, May 2014, and March 2015 to obtain any outstanding records and to afford the Veteran VA examinations.  A review of the record indicates that the AOJ substantially complied with the Board's directives.   Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability that is incurred in or otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated September 2007, January 2012, and April 2015, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in September 2007 prior to the initial unfavorable decision in June 2008.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the April 2015 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, Social Security Administration records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in February 2012 and April 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As noted in detail below, the Board has found the medical opinion associated with the February 2012 examination to be inadequate as a basis for deciding the appeal, but the opinion associated with the April 2015 opinion is considered completely adequate and sufficient.  Thus, further examination is not necessary regarding the issue on appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD or MDD due to the stress of working as a medic in Germany.  

The Veteran's service treatment records (STRs) are silent regarding any diagnosis of a psychiatric disability during service.  They do show one complaint of mental stress in November 1973 due to family problems and separation from his wife with subsequent Valium use.  The October 1974 separation report of medical examination was clinically normal psychiatrically, with no medications noted.

Post-service, the Veteran has been treated with multiple substance abuse disorders, depressive disorders and PTSD.  The claims file contains numerous psychiatric treatment records.  The Board will only address the issue of the etiology of the disability, not the treatment of the disability beyond its reflection of the etiology.  

The Veteran was afforded a VA examination in February 2012.  The examiner found that the Veteran's symptoms do not meet the requirements for PTSD, but she did diagnose MDD.  She found that the Veteran's report of ongoing stress and related substance use clearly began in service and continued throughout his life and have been responsible for many of his problems in functioning; however, the Veteran discussed periods of sobriety, during which he noted significant improvement in his mood for extended periods of time, which indicates that many of his past symptoms of depression can be attributable to substance use.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors; first, whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; second, whether the medical expert provided a fully articulated opinion; and, finally, whether the medical expert's opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   The Board finds at this point that the opinion of the VA examiner in February 2012 is conclusory and does not cite any clinical rationale.   Accordingly, by the criteria of Nieves-Rodriquez the medical opinion expressed by the examiner in February 2012 lacks probative value.

The Veteran was afforded another VA examination in April 2015.  The examiner also found that the Veteran does not meet the requirements for PTSD, and instead diagnosed but an unspecified depressive disorder, alcohol use disorder, and cocaine use disorder.  The examiner provided a thorough social, occupational, and psychological history.  The examiner noted that the Veteran described three stressors that he claims are the cause of his PTSD, but found that none of these stressors rise to the level of a PTSD criterion A event.  The examiner also questioned the reliability of the Veteran's historical statements, since he has variously described the severity of the stressors and he has denied ever using heroin now, but previously reported that he did.  

The April 2015 examiner found that it is not at least as likely as not that the Veteran has PTSD that is proximately due to or the result of military service.  The rationale includes the lack of a criterion A event and no specific avoidance symptoms on examination or in medical records.   Also, the only diagnosis of PTSD based on a systematic assessment was done when the Veteran described a different and more extreme version of the stressors.  He noted that the Veteran did not endorse intrusion symptoms in the SSA assessment and that the assessment lacked other information necessary to diagnose PTSD.  All other PTSD notices are by history only.  

The April 2015 examiner noted that the Veteran meets the diagnostic criteria for unspecified depressive disorder.  The diagnosis is assigned because the Veteran is continuing to drink and use cocaine and it is therefore impossible to determine how much of his depression is substance-induced and how much is purely psychiatric.  As the VA considers substance abuse disorders to be the result of willful misconduct, the examiner found it less likely than not that the substance abuse disorders are proximately due to or the result of an in-service event, disease, or injury.  Further rationale in support of this finding is the lack of evidence from service records of an in-service substance use disorder or any in-service diagnosis of a substance-use disorder.  In-service use of drugs and alcohol is mentioned in lay statements, but lay individuals are not professionally qualified to determine the etiology of substance use disorders or to diagnose these disorders.  

The examiner also found that: it is not at least as likely as not that the Veteran's depressive disorder, however diagnosed, is proximately due to or the result of military service; it is not at least as likely as not that the Veteran has any psychiatric disorder that has been present since service; and it is not at least as likely as not that any current diagnosed psychiatric disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner's rationale includes the lack of evidence of any in-service occurrence of depression or diagnosis of depressive disorder.  The examiner acknowledged that service treatment records document that the Veteran received Valium during military service for a complaint of mental stress related to family problems and his wife being in the United States, but no diagnosis was provided.  The separation exam was silent concerning psychiatric symptoms and the separation exam did not list any medications (including valium) as in use at the time of separation.  Regarding the in-service complaint of mental stress nearly a year prior to separation, the examiner found no evidence that this was a permanent disability or condition.  He noted no record of any diagnosis of depressive disorder or other psychiatric disorder until over a decade after separation.

The examiner noted the Veteran's post-military hospitalizations for depression beginning in the 1980s and specifically found that they were all in the context of concurrent substance abuse.  Diagnoses of any depressive disorder are excluded, per DSM-IV and DSM-5 criteria, when the symptoms are the result of substance abuse.  Furthermore, research shows that alcohol use causes major depressive disorder rather than the other way around.  He found that it is not at least as likely as not that the Veteran's claim of post-service drug use is due to an ongoing psychiatric disorder present since service.  The rationale is that there is no evidence of an ongoing psychiatric disorder present since service.  The examiner cited a medical journal for his findings regarding substance abuse.

"It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet App 295, 304.  Given that the VA examiner in April 2015 provided a full clinical rationale for his opinion, the Board finds such opinion to be the most probative medical opinion of record in regard to etiology of the Veteran's psychiatric disorder.

The Board acknowledges that the examiner used an incorrect last name for the Veteran one time in a sixteen page examination report; the Veteran has asserted that this is indicative that the examiner based the exam partially on another Veteran's report.  The Board disagrees and finds that this mistake does not result in an inadequate examination.  The examiner specifically cited accurate information regarding the Veteran and his history, the examination was tailored to the Veteran's specific experiences and reports, and the examiner's rationale is based on an accurate factual background.  The Board finds that the single misnomer is clearly a typographical mistake.  

The only evidence of record relating the Veteran's current psychiatric disability to his service is the Veteran's lay assertions as well as those of his ex-wife and friends.  Those providing the lay statements have not demonstrated that they have expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, although the Veteran is certainly competent to testify as to symptoms, the question as to the etiology of his psychiatric disability is a matter requiring medical expertise to determine.  Indeed, psychiatric disabilities may have multiple causes to include substance abuse, and such question is one typically determined by persons with medical training.  Thus, on this point, the Board finds the medical evidence of record to be more probative than the lay assertions as to the cause of the Veteran's psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, the evidence does not show that the Veteran's psychiatric disorder manifested during service or is otherwise etiologically related to service.  Moreover, the most probative medical evidence or record, in the form of the April 2015 VA examination report, indicates that the Veteran's psychiatric disability is related to his substance abuse.  Accordingly, the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disability must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and MDD, is denied.	



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


